               Case 20-11177-KBO        Doc 139     Filed 06/08/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                        §       Chapter 11
                                              §
AKORN, INC., et al,                           §       Case No. 20-11177 (KBO)
                                              §
         Debtors.                             §       (Jointed Administered)


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to section 1109(b) of 11 U.S.C. §§ 101-1532

(as amended and applicable to the Bankruptcy Case, the “Bankruptcy Code”) and Rule 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the law firm of Bodman

PLC hereby enters its appearance as counsel to NSF Health Sciences, LLC, as interested

parties/creditor in the above-captioned bankruptcy case (the “Bankruptcy Case”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i),

3017, and 9007, the undersigned request that copies of all notices, pleadings, and all other papers

required to be served in the Bankruptcy Case be served upon the following persons, and that

such persons be added to the mailing matrix in the Bankruptcy Case:

                                      Ralph E. McDowell
                                          Bodman PLC
                                    1901 St. Antoine Street
                                     6th Floor at Ford Field
                                   Detroit, Michigan 48226
                                 Telephone: (313) 393-7592
                                  Facsimile: (313) 393-7579
                              Email: rmcdowell@bodmanlaw.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code sections 342

and 1109(b), the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules set forth above, but also includes, without limitation, any orders and notices of

any notice, application, complaint, demand, motion, petition, pleading, or plan, or request,

                                                                                   Bodman_16785285_1
              Case 20-11177-KBO           Doc 139       Filed 06/08/20   Page 2 of 2




whether formal or informal, written or oral, and whether transmitted or conveyed by mail,

overnight, or hand delivery, telephone, or otherwise filed or made with regard to the Bankruptcy

Case and proceedings therein.

       The filing of this Notice of Appearance and Request for Service of Papers is not intended

to be, and it shall not be deemed or construed to be, a waiver or relinquishment of any right,

including, but not limited to: (a) the right to have final orders in non-core matters entered only

after de novo review by a higher court; (b) the right to trial by jury in any proceeding so triable in

connection with this case or any related case, controversy or proceeding; (c) the right to have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal; and/or

(d) any other rights, claims or defenses to which the above-referenced interested parties may be

entitled in law or in equity, all of which are reserved.

                                                      BODMAN PLC


                                                      By:     /s/ Ralph E. McDowell
                                                              Ralph E. McDowell (P39235)
                                                      Attorneys for NSF Health Sciences, LLC
                                                      1901 St. Antoine Street
                                                      6th Floor at Ford Field
                                                      Detroit, Michigan 48226
                                                      Telephone: (313) 393-7592
                                                      Facsimile: (313) 393-7579
Dated: June 8, 2020                                   Email: rmcdowell@bodmanlaw.com




                                                  2
                                                                                      Bodman_16785285_1
